 LEE LUMBER & BUILDING MATERIAL CORP. 399Lee Lumber and Building Material Corp. and Car-penter Local No. 1027, Mill-Cabinet Industrial Division, a/w the United Brotherhood of Car-penters and Joiners of America, Chicago and Northeast Illinois District Council of Carpen-ters, AFLŒCIO.  Cases 13ŒCAŒ29377, 13ŒCAŒ29441, 13ŒCAŒ29578, and 13ŒCAŒ29619 June 28, 2001 SECOND SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN, TRUESDALE, AND WALSH It is well established that an incumbent union™s repre-sentative status cannot lawfully be challenged in an at-mosphere of unremedied unfair labor practices that un-dermine employees™ support for the union.1  In an earlier decision in this proceeding, the Board reaffirmed that an employer™s unlawful failure to recognize or bargain is presumed to cause any employee disaffection from the union that arises during the course of the employer™s unlawful conduct.2  Absent unusual circumstances, the presumption can be rebutted only if the employer can show that the disaffection arose after it resumed recog-nizing the union and bargained for a reasonable period of time, without committing further unfair labor practices that would adversely affect the bargaining.3  And when an employer has been adjudged to have unlawfully failed or refused to bargain with an incumbent union, the Board will order it to bargain in good faith, and the bargaining obligation is understood to bar any challenge to the un-ion™s majority status for a reasonable period of time.4 Pursuant to a remand from the United States Court of Appeals for the District of Columbia Circuit, we have reconsidered our ﬁreasonable period of time for bargain-ingﬂ standard for cases involving an unlawful refusal to recognize and bargain with an incumbent union.5  As we explain in section I below, we have decided that when an employer has unlawfully refused to recognize or bargain with an incumbent union, a reasonable time for bargain-ing before the union™s majority status can be challenged will be no less than 6 months, but no more than 1 year.6  Whether a ﬁreasonable period of timeﬂ is only 6 months, or some longer period up to 1 year, will depend on a multifactor analysis.  Under that analysis, we shall con-sider whether the parties are bargaining for an initial agreement, the complexity of the issues being negotiated and the parties™ bargaining procedures, the total amount of time elapsed since the commencement of bargaining and the number of bargaining sessions, the amount of progress made in negotiations and how near the parties are to agreement, and the presence or absence of a bar-gaining impasse.7                                                                                                                      1 See, e.g., Williams Enterprises, 312 NLRB 937, 939Œ940 (1993), enfd. 50 F.3d 1280 (4th Cir. 1995). 2 Lee Lumber & Building Material Corp., 322 NLRB 175, 178 (1996), affd. in relevant part and remanded 117 F.3d 1454 (D.C. Cir. 1997).  3 322 NLRB at 178. 4 Id.  See also Franks Bros. Co. v. NLRB, 321 U.S. 702, 705Œ706 (1944). 5 An employer may engage in conduct other than a general refusal to recognize or bargain that will taint any subsequent employee disaffec-tion from the union and therefore preclude a challenge to the union™s majority status.  In those cases, however, the causal relationship be-tween the unfair labor practices and the disaffection is not presumed, but must be demonstrated.  Lee Lumber & Building Material Corp., 322 NLRB at 177 (citing Master Slack Corp., 271 NLRB 78, 84 (1984)). As we explain in section II below, we find that the Re-spondent here did not bargain for a reasonable time be-fore withdrawing recognition from the Union in July 1990, and therefore that its withdrawal of recognition violated Section 8(a)(5).  For the reasons discussed in section III below, however, we shall not impose an af-firmative bargaining order as a remedy for the violation in the particular circumstances of this case. Background The relevant facts can be summarized briefly.  The Union was certified as the representative of the Respon-dent™s mill shop employees in October 1988.  The par-ties™ first collective-bargaining agreement was effective from May 26, 1989, through May 25, 1990.  The Union informed the Respondent on February 1, 1990,8 that it wished to bargain for a new contract.  On March 20, be-fore bargaining began, the employees filed a decertifica-tion petition.  On April 11, relying on the petition, the Respondent declined to bargain with the Union.  On May 8, after the Union filed an unfair labor practice charge, the Respondent agreed to bargain.  On May 23, the par-ties held the first of five bargaining sessions, the last of which occurred on June 25.  The negotiations were pro-ductive, and the Respondent™s president testified that accord was almost reached on a new collective- 6 The ﬁreasonable periodﬂ begins when the offending employer commences bargaining in good faith. 7 The standard we announce today applies only to situations in which employers have unlawfully refused to recognize or bargain with in-cumbent unions.  We shall decide in other cases, where the issues are presented, what constitutes a reasonable time for bargaining when an employer has voluntarily extended recognition, see, e.g., Keller Plastics Eastern, 157 NLRB 583 (1966); entered into a settlement agreement requiring bargaining, see, e.g., Poole Foundry & Machine Co., 95 NLRB 34 (1951), enfd. 192 F.2d 740 (4th Cir. 1951), cert. denied 342 U.S. 954 (1952); or succeeded to the bargaining obligation of a prede-cessor employer, see St. Elizabeth Manor, 329 NLRB 341 (1999). 8 Hereafter, all dates refer to 1990. 334 NLRB No. 62  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400bargaining agreement.  A sixth meeting was scheduled 
for July 3.  However, on July 2, the Respondent received 
a second petition, signed by a majority of the unit em-
ployees, stating that they no longer wanted representation 
and that they thereby were 
decertifying the Union.  In 
reliance on the second petition, the Respondent refused 

to bargain on July 3 as scheduled, and later withdrew 

recognition from the Union and unilaterally changed 
several of the unit employees™ terms and conditions of 
employment. 
On February 27, 1992, the Board issued its initial De-
cision and Order in this proceeding.
9  The Board found 
that the Respondent had violated Section 8(a)(1) of the 
Act by providing unlawful assistance to employees filing 
the first decertification petition.
  In addition, the Board 
found that the Respondent violated Section 8(a)(5) by 
refusing to bargain with the Union on the basis of the 
petition, by failing to provide the Union with requested 

relevant information when bargaining resumed, by sub-
sequently withdrawing recognition from the Union on 
the basis of the second petition, and thereafter by making 
unilateral changes in the unit employees™ terms and con-
ditions of employment.  The Board ordered the Respon-
dent to, inter alia, recognize and bargain with the Union. 
On March 26, 1992, the Respondent petitioned the U. 
S. Court of Appeals for the Di
strict of Columbia Circuit 
for review of the Board™s Order.  On May 11, 1992, the 
Board moved to dismiss the petition without prejudice so 
that the Board could reconsider its Order in light of later 
decisions by that court.10  On November 27, 1992, the 
court granted the Board™s motion. 
After receiving position statements from the parties 
and holding oral argument, the Board on September 6, 
1996, issued its Supplemental Decision and Order.
11  In 
the Supplemental Decision, th
e Board reaffirmed its pre-
vious finding that the Respondent had violated Section 

8(a)(5) by withdrawing recognition from the Union.  The 
Board also reaffirmed that 
when an employer has unlaw-
fully failed or refused to recognize or bargain with an 
incumbent union, employee disaffection from the union 
that arises during the course of that unlawful conduct 
will be presumed to be the result of that conduct.  Absent 
unusual circumstances, the Bo
ard held, this presumption 
of taint is rebuttable only by a showing that the employee 
disaffection arose after the employer resumed recogniz-
ing and bargaining with the union for a reasonable period 
of time without committing any more unfair labor prac-
                                                          
                                                           
9 306 NLRB 408. 
10 Williams Enterprises v. NLRB
, 956 F.2d 1226 (1992); 
Sullivan In-dustries v. NLRB, 957 F.2d 890 (1992). 
11 322 NLRB 175. 
tices that would have an adverse effect on the bargain-

ing.
12  As the Board observed,  
 [W]hen a bargaining relationship has been initially es-

tablished, or has been restored after being broken, it 
must be given a reasonable time to work and a fair 
chance to succeed before an employer may question the 
union™s representative status.
13  The Board explained: 
 There are no rules concerning what constitutes a 
ﬁreasonable timeﬂ; each case must rest on its own 
particular facts.  However, a ﬁreasonable timeﬂ does 
not depend on either the passage of time or on the 
number of meetings between the parties, but instead 
on what transpired and what was accomplished dur-
ing the meetings.  The Board considers the degree of 

progress made in negotiations, whether or not the 
parties were at impasse, and whether the parties 
were negotiating for an initial contract.[
14]  Analyzing these factors, the Board found that a rea-
sonable time for bargaining had not elapsed before the 

Respondent withdrew recognition on the basis of the 
second petition, and therefore 
that the withdrawal of rec-
ognition and subsequent unilateral changes were unlaw-
ful.15  Thus, after resuming bargaining, the parties in this 
case met five times over a period of just over a month, 

during which time they had ﬁconducted fruitful negotia-
tions that nearly produced a complete agreement, and 
they had agreed to meet againﬂ
16 when the Respondent 
withdrew recognition from th
e Union.  The Board reaf-
firmed its earlier finding that
 an affirmative bargaining 
order was the appropriate reme
dy for the unlawful with-
drawal of recognition.
17 The Respondent again petitioned for review of the 
Board™s Order in the District of Columbia Circuit.  In its 
decision issued July 8, 1997,
18 the court affirmed the 
Board™s findings that the 
Respondent had acted unlaw-
fully when it assisted the employees in filing the first 
decertification petition, refused 
to bargain with the Union 
on the basis of the pending petition, and refused to pro-

vide requested information when bargaining resumed.
19   The court then held that the Board acted rationally and 
consistently with the Act in adopting the rebuttable pre-
sumption that any failure or refusal to recognize or bar-
 12 Id. at 178. 
13 Id. 
14 Id. at 179, and cases cited at fn. 41. 
15 Id. at 179Œ180, and cases cited. 
16 Id. at 179. 
17 Id. at 180. 
18 117 F.3d 1454. 
19 Id. at 1462. 
 LEE LUMBER & BUILDING MATERIAL CORP. 401gain with an incumbent union taints any subsequent 
showing of employee disaffection from the union.  The 
court endorsed the Board™s ho
lding that such an action 
foreseeably undermines the union in the eyes of employ-
ees and leads to their disaffection from the union.
20  And the court agreed that a failure
 or refusal to recognize or 
bargain with an incumbent union is ﬁa particularly egre-
gious kind of Section 8(a)(5) violation.ﬂ
21  The court also upheld the Board™s holding that the presumption is rebut-
table only by a showing that the employer has bargained 
in good faith for a reasonable time in the interim.
22  But 
the court found that the Board had applied the presump-
tion arbitrarily.   
Thus, the Board had said that whether a reasonable 
time for bargaining had passed does not depend on the 
passage of time or the number of bargaining sessions, but 
rather on the degree of progress made in negotiations, 
whether impasse was reached, and whether the parties 

are bargaining for an initial contract.  But, the court 
found, the Board had not looked to those factors; instead, 
it had looked primarily at the number of meetings and the 
length of time that had elapsed since the Respondent had 
agreed to meet and bargain. 
 Plus, the court found, the 
Board had ignored the parties™ considerable progress in 
bargaining and had overruled without explanation two 
prior cases
23 that held that progress toward reaching 
agreement and the absence of 
impasse are factors indicat-
ing that a reasonable time 
has elapsed.  In the court™s 
view, overruling those cases was inconsistent with the 
Board™s emphasis on what is accomplished in negotia-

tions.  In sum, the court fo
und a ﬁclear and fundamental 
inconsistencyﬂ between the standard enunciated by the 

Board and the application of th
at standard in this case.  
The court remanded the case to the Board for ﬁcorrection 
of this flaw,ﬂ and suggested that the Board on remand 
explain more fully its ﬁreasonable timeﬂ standard.  As the 
court put it, ﬁit is not entirel
y clear how any of the three 
factors cut.ﬂ
24 The court also found that the Board had failed to ex-
plain why an affirmative barg
aining order (i.e., one that 
bars a challenge to the union™
s majority status for a rea-
sonable time) was an appropriate remedy for the Re-
spondent™s July withdr
awal of recognition.  It, therefore, 
remanded the case on this issue 
as well.  It directed the 
Board either to vacate the bargaining order or to explain, 
                                                          
                                                           
20 322 NLRB at 177. 
21 117 F.3d at 1459. 
22 Id. 
23 Tajon, Inc.
, 269 NLRB 327 (1984); and 
Brennan™s Cadillac
, 231 
NLRB 225 (1977). 
24 117 F.3d at 1460. 
consistent with the law of the circuit, why an affirmative 
bargaining order was necessary.
25 The Board accepted the court™s remand, and the Gen-
eral Counsel and the Charging Party timely filed position 

statements.
26  The General Counsel 
argues that the Board 
should find, under the law of 
the case, that a reasonable 
time for bargaining had passed when the Respondent 
withdrew recognition from the Un
ion, and, therefore, that 
the withdrawal of recognition was lawful and a bargain-

ing order is not appropriate.
  The Charging Party con-
tends that a reasonable time for bargaining had not 
elapsed, that the withdrawal of recognition was unlawful, 
and that a bargaining 
order is appropriate. 
Discussion 
I.  THE ﬁREASONABLE TIMEﬂ STANDARD 
As stated in the Board™s ear
lier decision in this case, 
ﬁwhen a bargaining relationship . . . has been restored 
after being broken, it must be given a reasonable time to 
work and a fair chance to
 succeedﬂ before the union™s 
representative status can 
properly be challenged.
27  Thus, before the lingering effects of an employer™s unlawful 

refusal to recognize or bargain can be overcome, the un-
ion must be given enough time to demonstrate what it 
can do for the employees in 
collective bargaining.  In 
determining what constitutes a ﬁreasonable period of 
time for bargaining,ﬂ the proper focus is on the need to 
give unions a fair chance to succeed in contract negotia-
tions before their representativ
e status can be challenged. 
This approach, as the court 
of appeals agreed, is con-
sistent with the central purpos
es of the Act, which are to 
encourage the practice of collective bargaining and to 
protect the right of employees to freely choose or reject a 
bargaining representative.
28  In our view, a remedial or-
der requiring the employer to bargain for a reasonable 

period of time serves the Act™s purposes by restoring the 
bargaining relationship and ensuring that it will remain 
intact during that period.  It also promotes employee free 
choice.  The Board has long he
ld that when such unfair 
labor practices have been committed, the lingering ef-
fects of the unlawful conduct must be effectively elimi-
nated before employees can exercise 
free choice.29  Moreover, the ﬁreasonable timeﬂ standard does not fore-
 25 Id. at 1462. 
26 The Respondent submitted a position statement, but it was rejected 
as untimely. 
27 322 NLRB at 178, citing, inter alia, 
Franks Bros. Co. v. NLRB
, 321 U.S. at 705 (ﬁ[A] bargaining relationship once rightfully estab-
lished must be permitted to exist a
nd function for a reasonable period in 
which it can be given a fair chance to succeed.ﬂ) 
28 See Secs. 1 and 7 of the Act.  See also 
Levitz, 333 NLRB 717 
(2001). 
29 See, e.g., Robertshaw Controls Co.
, 263 NLRB 958, 959 (1982); 
and Olson Bodies, Inc.
, 206 NLRB 779, 780 (1973). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402close employees from ever rejecting a collective-
bargaining representative; it only postpones a challenge 
to the union™s representative status until the parties have 
had a reasonable time to bargain.
30 A.  A ﬁReasonable Timeﬂ Must be at Least 6 Months 
In the past, the Board has not quantified a ﬁreasonable 
timeﬂ for bargaining or requir
ed that it exceed a certain 

minimum period.  On reflection, however, we believe 
that when an employer has unlawfully failed or refused 
to recognize or bargain with
 an incumbent union, there 
should be an insulated period of a defined length during 
which the union™s majority status cannot be questioned.  
We have decided that the defined period should be at 
least 6 months. 
The Board, with court approval, has long applied an 
insulated period of defined length in situations where a 
union has been newly certified following a Board-
conducted election.  Under 
the so-called ﬁcertification 
yearﬂ rule, a newly certified union™s representative status 
ordinarily cannot be questione
d for 1 year after certifica-
tion.
31  The certainty provided by that simple rule has 
undoubtedly prevented premature challenges to unions™ 

representative status and thus avoided much litigation. 
We believe that when an employer has unlawfully 
failed or refused to recognize or bargain with an incum-

bent union there should also be an insulated period of a 
defined length during which the union™s majority status 
cannot be questioned.  A defined period will provide a 
measure of certainty that is lacking under existing law.  It 
will give employers, unions, and employees advance 

notice that the bargaining relationship cannot be dis-
turbed for that period.  It should also remove from em-
ployers the temptation to test unions™ representative 
status prematurely, either by withdrawing recognition or 
filing RM petitions, and thus should help to minimize 
litigation.   
After careful consideration, we have decided that the 
insulated period in these circ
umstances should be at least 
6 months.  In reaching this 
conclusion, we have drawn on 
our experience and relevant
 data.  Experience teaches 
that a period of around 6 months approximates the time 

typically required for employers and unions to negotiate 
renewal collective-bargaining agreements.  Data col-
lected by the Federal Mediation and Conciliation Service 
(FMCS) confirm the accuracy of that time period.
32  Data 
from fiscal years 1998 through 2000 reveal the average 
                                                          
                                                           
30 See, e.g., 
MGM Grand Hotel
, 329 NLRB 464, 465 (1999); 
Franks 
Bros. Co. v. NLRB
, 321 U.S. at 705Œ706. 
31 Ray Brooks v. NLRB
, 348 U.S. 96, 98 (1954). 
32 Under Sec. 8(d) of the Act, a union or employer seeking to modify 
or terminate an agreement must f
ile appropriate notices, including a 
notice to the FMCS. 
length of time between the filing by either party of a no-
tice with the FMCS of proposed termination or modifica-
tion of the agreement and the conclusion of a renewal 
contract.  In FY 1998, the 
average time was 170 days; in 
FY 1999, it was 172 days, and in FY 2000, 183 days.
33  Assuming good-faith bargaining by the parties, it appears 
that 6 months is a fair estimate of the time unions need to 
show what they can accomplish in renewal contract ne-
gotiations.
34 B.  A ﬁReasonable Timeﬂ can be up to 1 Year: Applying 
a Multifactor Analysis  
Of course, a potential drawback to a fixed time rule is 
that some employers may drag
 their feet in negotiations 
to avoid reaching a contract before the end of the 6-
month period and then will withdraw recognition on the 
basis of evidence that the union has lost majority support.  
Negotiations also may be prolonged as a result of other 
circumstances.  For these reason
s, we have provided that 
the 6-month insulated period is only a 
minimum
 period, 
and may be extended up to an additional 6 months, de-
pending on an analysis of
 other case-specific factors.
35   We find that a ﬁreasonable time for bargainingﬂ should 
not exceed 1 year for two reas
ons.  First, in our view, 
employers, unions, and employees should know the 

maximum as well as the minimum amount of time that 
any challenge to the union™s majority status will be 
barred.  Second, our experien
ce with the 1-year insulated 
period for newly certified unions convinces us that 1 year 
is sufficient to enable unions to demonstrate their effec-
tiveness in negotiations. 
The factors we will consider in determining whether 
the initial 6-month insulated period should be extended 

are: (1) whether the parties are bargaining for an initial 
contract; (2) the complexity of the issues being negoti-
ated and of the parties™ ba
rgaining processes; (3) the 
amount of time elapsed since bargaining commenced and 
the number of bargaining sessions; (4) the amount of 
progress made in negotiations and how near the parties 
are to concluding an agreement; and (5) whether the par-
ties are at impasse. 
These factors are similar to those that the Board has 
been examining for years.  
We recognize that there has 
been some confusion regarding the relevance or applica-
tion of some of those factors.
  Thus, the Board in its ear-
lier decision in this case stated that ﬁa ‚reasonable time™ 
does not depend on either the passage of time or on the 
number of meetings between the parties, but instead on 
 33 See app. B. 
34 As discussed below, a longer 
reasonable period for bargaining 
may be called for in initial bargaining cases. 
35 Of course if an employer bargains
 in bad faith, in violation of Sec. 
8(a)(5), the time period of such a violation is not to be counted at all. 
 LEE LUMBER & BUILDING MATERIAL CORP. 403what transpired and what 
was accomplished during the 
meetings.ﬂ
 36  However, the court faulted the Board for 
basing its decision on the length of time the parties had 
bargained and the number of negotiating sessions, which 
the court found was inconsistent with the Board™s forego-
ing statement.   
We acknowledge that the Board™s statement may have 
been misleading.  It could be read (as the court appar-
ently did) to mean that the passage of time and the num-
ber of meetings are irrelevant.  However, it is evident 
from decisions cited by the 
Board that those factors are relevant but not alone dispositive of whether a ﬁreason-

able timeﬂ has elapsed.
37  In any event, we clarify here 
that we do consider the pa
ssage of time and the number 
of meetings to be relevant to this question.   
As stated, the court also i
nvited the Board to explain 
how each of the relevant factors bears on the determina-

tion of whether a reasonable time for bargaining has 
elapsed.  We shall therefore do so.   
1. Whether the parties are bargaining for  
an initial contract   
Parties engaged in initial contract bargaining are likely 
to need more time to conclude an agreement than parties 
who are bargaining for a renewal contract.  Initial bar-
gaining typically involves special problems.
38  It is not 
unusual for it to take place in an atmosphere of hard feel-
ings left over from an acrimonious organizing campaign, 
and the individuals sitting at the bargaining table may be 
inexperienced at collective bargaining.
39  In any event, in 
initial bargaining, unlike in renewal negotiations, the 
parties have to establish basic bargaining procedures and 
core terms and conditions of employment, which may 
make negotiations more protracted than in renewal con-
tract bargaining.
40  As the Board noted in its Supplemen-
                                                          
                                                                                             
36 322 NLRB at 179, and cases cited at fn. 41. 
37 See, e.g., 
W. B. Johnston Grain Co.
, 154 NLRB 1115, 1116 
(1965), enfd. 365 F.2d 582 (10th Cir. 1966) (relying in part on time 
lapse of only 6 weeks and fact that only two meetings had been held); 
and Shangri-La Health Care Center
, 288 NLRB 334 fn. 2 and 336 
(1988) (number of meetings and passa
ge of time considered together 
with progress in negotiations; passag
e of time alone insufficient to 
determine reasonable time; other fact
ors viewed in a ﬁblended focusing 
analysisﬂ).  See also
 Driftwood Convalescent Hospital
, 302 NLRB 586, 
589 (1991) (elapsed time and number of meetings considered but not 

dispositive); and Van Ben Industries
, 285 NLRB 77, 79 (1987) (while 
reasonable time test is what transp
ires during negotiations rather than 
length of time elapsed, bargaining occurred in such short time frame 

and was of such limited nature that no reasonable period of time had 
elapsed). 38 N.J. MacDonald & Sons, Inc.
, 155 NLRB 67, 71 (1965). 
39 See APT Medical Transportation
, 333 NLRB 760 fn. 4 (Member 
Liebman concurring) (2001). 
40 FMCS data also support this pr
oposition.  The average length of 
time after certification for newly certified unions to reach initial con-

tracts was 296 days in FY 1998, 313 da
ys in FY 1999, and 347 days in 
tal Decision and Order, ﬁ[w]hen parties are negotiating 
for an initial contract, the ‚reasonable time™ for bargain-
ing is longer because
 of difficulties often encountered in 
hammering out fundamental procedures, rights, wage 
scales, and benefit plans in the absence of previously 
established practices.ﬂ
41  Initial contract bargaining, then, 
is a factor that weighs agai
nst finding that a reasonable 
time has elapsed. 
2. Complexity of the issues being negotiated and the 
 procedures adopted for bargaining 
When the issues being bargained are complex, or when 
the parties have structured negotiations so as to invite 
more employee input, it stands to reason that, other 
things being equal, those negotiations likely will take 
longer than when the issues
 are less complex and the 
structure is more streamline
d.   An example when the 
Board applied this reasoning was 
MGM Grand Hotel.
42  The Board in that case found that three election petitions 
were untimely even though the last was filed more than 
11 months after the employer initially recognized the 
union.  In addition to bargaining for an initial contract, 

the parties were departing from the union™s usual practice 
of negotiating from an existi
ng agreement.  Instead, they 
were drafting an innovative ﬁliving contractﬂ from the 
ground up.  Also, the union formed committees and sub-
committees comprising both uni
on representatives and 
employees to study each aspect
 of the contract, evaluate 
employee satisfaction with existing terms, and draft and 

evaluate proposals.  This innovative approach was com-
plex and time-consuming, but 
also effective, and indeed 
had almost produced an agreement by the time the last 
petition was filed.  In those circumstances, the Board 
held that a reasonable time for bargaining had not 
elapsed. 43   We reaffirm this approach. Like the Board in 
MGM Grand
, then, we think that complex issues and bargain-
ing structures weigh against finding that a reasonable 
time has elapsed. 
 FY 2000.  See app. B.  That was almost twice the average length of 
time, indicated above, required to
 conclude renewal agreements. 
These data indicate only the average length of time taken in negotia-
tions by parties who successfully 
concluded collective-bargaining 
agreements.  They do not reflect the 
fact that a relatively high percent-
age of initial contract negotiations do not end in contracts. 41 322 NLRB at 180, fn. 43; see also 
MGM Grand Hotel, 329 NLRB 
464; Ford Center for the Performing Arts
, 328 NLRB 1 (1999);
 Shan-
gri-La Health Care Center, 288 NLRB at 338; 
VIP Limousine
, 276 
NLRB 871, 877 (1985). 
42 329 NLRB 464. 
 Chairman Hurtgen dissented in 
MGM Grand Hotel
.  Accordingly, 
in reaching the result here, he does not rely on the holding of that case. 
43 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4043. Passage of time and number of 
 bargaining sessions 
The relevance of the passage of time and number of 
bargaining sessions to a reasonable time for bargaining is 
obvious.  Negotiations generally require time and meet-
ings to bear fruit.  The more time that has elapsed since 
the parties began to bargain and the more negotiating 

sessions they have engaged in, the more opportunity they 
have had to reach a contract, and vice versa.   
4. Presence or absence of impasse 
The Board has defined impasse as the point in negotia-
tions when the parties are warranted in assuming that 
further bargaining would be futile.
44  When the parties 
have bargained in good faith to impasse, they have made 

all the progress they are capable of making, unless cir-
cumstances change and the impasse is broken.  In the 
meantime, the parties are temporarily relieved of their 
duty to negotiate further, provided the preimpasse bar-
gaining has been conducted in good faith.
45  As long as a 
good-faith impasse exists, then, there is no reason to ex-

pect additional results from further bargaining.  By con-
trast, if the parties are not 
at impasse, there is still hope 
that they can reach agreemen
t.  Accordingly, the exis-tence of impasse is a factor weighing in favor of a find-
ing that a reasonable time for bargaining has passed, and 
the absence of impasse weighs against such a finding.
46   5. Proximity to agreement 
The Board has often indicated that bargaining pro-
gress, and in particular the likelihood of concluding an 
agreement in the near future, 
indicates that a reasonable 
time for bargaining has 
not
 elapsed.47  It could be con-
tended, however, that progress in negotiations indicates 

that a reasonable time for bargaining 
has
 elapsed.  Under 
this view, the union needs to be given only a reasonable 
                                                          
                                                           
44 Larsdale, Inc., 310 NLRB 1317, 1318 (1993). 
45 See P. Hardin, Ed., 
The Developing Labor Law, 3d ed., pp. 696Œ
698 (1992). 
46 Compare 
Daily Press, Inc.
, 112 NLRB 1434, 1441Œ1442 (1955), 
overruled on other grounds, 
Mar-Jac Poultry Co., 136 NLRB 785 
(1962) (reasonable time for bargaining 
found to have elapsed, in part 
because of impasse); with 
Top Job Building Maintenance Co.
, 304 
NLRB 902, 908 (1991); 
Driftwood Convalescent Hospital
, 302 NLRB 
at 589; and Shangri-La Health Care Center
, 288 NLRB at 335, 338 (all 
finding that reasonable time had not elapsed, in part because of absence 
of impasse).  See also 
Lahey™s of Muskegon
, 176 NLRB 537 fn. 1 
(1969) (presence or absence of impa
sse not given controlling weight). 
47 See, e.g., 
MGM Grand Hotel
, 329 NLRB at 465 (decertification 
petition untimely where parties had ma
de substantial progress toward 
reaching agreement, had few remaining issues to resolve, and finalized 
agreement only days after petition was filed); 
Ford Center for the Per-
forming Arts, 328 NLRB 1 (representation petition untimely where 
parties were on the verge of complete agreement when petition was 

filed). chance to succeed, and substantial progress toward an 
agreement indicates that the 
union has had that chance.
48 After careful consideration, we continue to hold that 
progress (or lack of progress
) toward reaching a contract 
is relevant to whether a reasonable time for bargaining 
has elapsed, because it can indicate whether the bargain-
ing process has had ﬁa fair chance to succeed.ﬂ  We have 

concluded, however, that which way the factor cuts de-
pends on the context.
49  Thus, when the parties have almost reached agreement 
and there is a strong probability that they will do so in 
the near future, we will view progress as evidence that a 
reasonable time for bargaining has 
not elapsed. One of 
the best indicators of success 
in collective bargaining is 
reaching a contract.  When negotiations have nearly pro-
duced a contract, it is reasonable that the parties should 
have some extra time in which to attempt to conclude an 
agreement.  Thus, for example, in 
Top Job Building 
Maintenance Co.
, the Board found that
 a reasonable time 
for bargaining had not elapsed where the parties were in 
the midst of negotiations, had resolved some questions, 
and had reasonable prospects of soon concluding an 
agreement.
50  In 
N.J. MacDonald & Sons
, a reasonable 
time had not elapsed where the parties had reduced their 
agreement to writing and the union had said that it would 
submit the employer™s offers on the final issues of wage 
increases and union security to the employees for their 

approval).
51  And in 
MGM Grand Hotel
, the Board held 
that three decertification petitions were untimely, even 

though the last was filed more than 11 months after the 
employer initially recognized the union, where (among 
other things) the parties had nearly reached a contract 
when the last petition was filed and a contract was in fact 
achieved only days after the petition was filed.
52  That reasoning applies, however, only when parties are 
near to reaching agreement, 
not when they have merely 
made progress in negotiations. Given our holding that a 
ﬁreasonable period of timeﬂ is not less than 6 months, 
parties in future cases will have bargained for at least 6 
months, normally in numerous negotiating sessions, be-
fore the union™s representative 
status can be challenged.  
 48 The court of appeals apparently took this view. Otherwise, it 
would not have found that overruling 
Tajon and Brennan™s Cadillac
, which so indicated, was inconsistent with the Board™s emphasis on 
what was accomplished in negotiations.  
49 Some of the Board's earlier statem
ents suggest that, whatever the 
relevance of other factors, progre
ss toward reaching agreement may be 
more important than some other factors.  On reflection, we do not be-
lieve that progress toward reaching 
a contract should necessarily be 
given special weight.  
50 304 NLRB at 908. 
51 155 NLRB at 71. 
52 329 NLRB at 465. 
 LEE LUMBER & BUILDING MATERIAL CORP. 405In that setting, if the parties are still not close to reaching 
a contract after bargaining for 6 months or more (whether 
or not they have made progress), giving them a bit more 
time for negotiations is unlikely to enable them to con-
clude an agreement.   
In such circumstances, we think that the parties have 
had a reasonable opportunity to
 reach agreement.  If they 
have not come close to doing so, we will view that fact 
as evidence that a reasonable time for bargaining 
has elapsed.  6.  Summary and burden of proof 
In sum, the factors tending to establish that a reason-
able period of time for bargaining has elapsed are: nego-

tiations for a renewal, as opposed to an initial contract, 
the absence of unusually complex issues or bargaining 
processes, the passage of a relatively long period of time 
after the 6-month insulated period, a relatively large 
number of bargaining sessions, the parties™ failure to 

come close to reaching agreem
ent, and the existence of 
impasse.  The factors tending to establish that a reason-

able time for bargaining has not elapsed: are negotiations 
for an initial contract, the use of complex bargaining 
processes, the existence of complex issues to be negoti-
ated, relatively little passage of time beyond the 6-month 

period, relatively few negotiating sessions, the absence 
of impasse, and a strong likelih
ood that a contract can be 
reached in the near future.  
The factors must be consid-ered together, and none is dispositive individually or 

necessarily entitled to special weight.  In every case, the 
issue is whether the union has had enough time to prove 

its mettle in negotiations, so that when its representative 
status is questioned, the employees can make an in-
formed choice, without the taint of the employer™s prior 
unlawful conduct.  To the extent that 
Brennan™s Cadil-
lac
, Tajon
, Lee Lumber
, 322 NLRB 175, and other Board 
decisions are inconsistent 
with the foregoing analysis, 
they are overruled. 
There remains the issue of 
the burden of proof: who 
has the burden of proving that a reasonable time for bar-
gaining has or has not elapsed.  In its earlier decision in 
this case, the Board held that
 the employer bears the bur-
den of demonstrating that it had bargained for a reason-
able period of time.
53  We affirm that general principle 
that an employer has the burden of establishing its de-
fense to a refusal to bargain allegation.  In this decision, 
however, we have in effect established an irrebuttable 
presumption that a reasonable period for bargaining will 

be at least 6 months.  Once 6 months has elapsed, if the 
General Counsel contends that a reasonable period for 
bargaining has still not elapsed under the multifactor 
                                                          
                                                           
53 322 NLRB at 178. 
analysis described above, we think it appropriate in that 

circumstance to shift the burd
en of proof to the General 
Counsel to establish his claim.
54 II.  APPLICATION OF THE STANDARD 
We turn now to the application of the ﬁreasonable 
timeﬂ standard to the facts of this case.  Unlike the Gen-

eral Counsel, we do not believ
e that we are foreclosed by 
the law of the case from reaffirming the Board™s earlier 
finding that a reasonable time for bargaining had not 
elapsed when the Respondent withdrew recognition. The 
court did not hold that the Board reached the wrong re-
sult.  Rather, it voiced concern over what it perceived as 
an unexplained inconsistency between the standard and 
its application.  The court remanded the case to the 
Board ﬁfor correction of this 
flaw.ﬂ  For the reasons dis-
cussed below, we reaffirm the Board™s previous finding 
that a reasonable time for bargaining had not elapsed in 
this case when the Respondent refused to bargain and 
withdrew recognition in July. 
Not quite 2 months elapsed between the Respondent™s 
May 8 agreement to bargain and its July 3 refusal to meet 

with the Union.  During that period, the parties engaged 
in only five negotiating sessions over a little more than 4 
weeks.  Their efforts nearly
 produced a new agreement, 
they were not at impasse, an
d they had agreed to meet 
again.   In these circumstances, we cannot conclude that a rea-
sonable time for bargaining had elapsed.  To begin with, 
the Respondent had not bargained for 6 months before it 
was presented with the second petition on July 2.  Thus, 
under the standard we have announced today, the Re-
spondent™s withdrawal of re
cognition was unlawful.   
Of course, the Respondent 
withdrew recognition long 
before we imposed the 6 months™ requirement.  Even in 
the absence of that requiremen
t, however, we would find, 
under the multifactor analysis
 discussed above, that a 
reasonable time had not elapsed.  Thus, the parties had 
met in only five negotiating sessions over a span of a 
little more than a month.  This brief time spent in bar-
gaining, with few bargaining sessions, weigh heavily 
 54 Member Walsh agrees with his colleagues that an employer has 
the burden of establishing its defense and rebutting the presumption 
that its earlier unlawful refusal to 
bargain tainted the employee disaf-
fection petition.  Member Walsh also agrees with the statement in the 

Board™s prior decision that, absent 
unusual circumstances, ﬁ[o]nly . . . a 
showing of bargaining for a reasonable time will rebut the presump-
tion.ﬂ  322 NLRB at 178.  Therefore, in Member Walsh™s view, just as 
it is the employer™s burden to rebut the presumption of taint, so, too, 
must it be the employer™s burden to demonstrate that it bargained for a 
reasonable period of time.  Accordi
ngly, Member Walsh dissents from 
his colleagues™ decision to bifurcate th
ese burdens and ﬁshift . . . to the 
General Counselﬂ the burden of proof on the question whether a rea-

sonable time for bargaining has elapsed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406against finding that a reasonable time had elapsed.  The 
parties™ apparent nearness to concluding a contract, plus 
the fact that the parties were not at impasseŠindeed, 
they had scheduled another negotiating session for the 
day after the July petition was presentedŠstrongly dem-
onstrate that additional progress in the near future was a 
real possibility.  These facts thus support a finding that a 

reasonable time for bargai
ning had not elapsed.  
True, the parties were not bargaining for an initial 
agreement, and there is no indication that the parties 
were facing unusually complex issues or had adopted 
complicated approaches to 
bargaining.  In our view, 
though, those factors are greatly outweighed by the other 

factors. Accordingly, we reaffirm 
the Board™s finding that the 
Respondent did not bargain for a reasonable period of 

time, and therefore that it has not rebutted the presump-
tion that its earlier unlawful refusal to bargain tainted the 
July petition. We therefore also reaffirm the Board™s 
conclusion that the Respondent violated Section 8(a)(5) 
by refusing to bargain and withdrawing recognition from 

the Union on the basis of that petition, and later by uni-
laterally implementing changes in the terms and condi-
tions of employment of its unit employees. 
III. THE REMEDY 
For reasons explained in detail in previous decisions, 
the Board holds that, regardless of the particular factual 
context, the only appropri
ate remedy for an unlawful 
failure or refusal to recognize and bargain with an in-
cumbent union is an affirmative bargaining orderŠthat 

is, one requiring the employer to recognize and bargain 
with the union for a reasonable time before challenging 
the union™s majority support.
55  Consequently, the Board 
in its Supplemental Decision and Order did not explain 

why, under the particular facts of this case, an affirmative 
bargaining order was the appropriate remedy for the Re-
spondent™s July withdr
awal of recognition. 
The court found the Board™s failure to substantiate the 
need for a bargaining order to be contrary to the law of 
the circuit, and remanded the 
case to the Board with in-
structions either to vacate the bargaining order or to ex-
plain its necessity in the contex
t of this case.  The court, 
however, ﬁexpress[ed] serious
 doubtﬂ that the Board 
could justify a bargaining order.
56  Thus, the court noted 
that 7 years had passed since the commission of the un-
fair labor practices, that the employees had twice indi-
                                                          
                                                           
55 See Williams Enterprises
, 312 NLRB 937, 940 (1993), enfd. 50 
F.3d 1280 (4th Cir. 1995); and 
Caterair International, 322 NLRB 64 
(1996). 
56 117 F.3d at 1462. 
cated nonsupport of the Union, and that the unfair labor 
practices were ﬁrelatively slight.ﬂ
57  Although normally we would issue a bargaining order 
in a case such as this, given the court™s observations 

quoted above and the unfortun
ate delays of the case here 
at the Board, we recognize 
that such an order would 
likely be unenforceable.  Accordingly, rather than engen-

der more litigation and further delay over the propriety of 
a bargaining order, we will limit our remedy to ordering 
the Respondent to cease and de
sist from further unlawful 
refusals to bargain.
58 For the reasons discussed above, we shall modify the 
Board™s earlier Order to vacate 
the affirmative bargaining 
provision.
   We shall, however, retain the provision of the 
Order enjoining the Respondent from withdrawing rec-

ognition from the Union.
59   It is understood that the lat-
ter provision will be effective until and unless, after 
complying with the other provisions of the Order, the 
Respondent is presented with
 objective evidence suffi-
cient to warrant its challenging the Union™s majority 

status again.  See Levitz, 333 NLRB 717 (2001).  We 
recognize, of course, that an order limited to a cease and 
desist remedy will not ensure that the Respondent will 
recognize and bargain with 
the Union for a reasonable 
period of time.  However, this is the kind of remedial 
order that has been endorsed, and distinguished from 
affirmative bargaining orders, 
by the court of appeals.  
Williams Enterprises v. NLRB, 
956 F.2d 1226, 1237 
(D.C. Cir. 1992). 
 57 Id.  Elsewhere, however, the court also held that a refusal to rec-
ognize or bargain with an incumbent unionŠthe unfair labor practice 
hereŠis ﬁa particularly egregious ki
nd of Section 8(a)(5) violation.ﬂ  
117 F.3d at 1459. 
58 Although we are not issuing an affirmative bargaining order in this 
case, we note that, out of deference 
to the court of appeals, the Board 

has recently begun to explain why, on the particular facts presented, an 
affirmative bargaining order is an
 appropriate remedy for unlawful 
withdrawals of recognition.  See, e.g., Raven Government Services, 331 
NLRB 651 (2000). 
59 We shall also modify the Order 
in accordance with our decision in Excel Container, Inc.
, 325 NLRB 17 (1997). 
The court of appeals affirmed the Board™s finding that, before it 
withdrew recognition in July, the Respondent unlawfully failed to 

provide the Union with requested re
levant information. However, the 
court deleted from the Board™s proposed judgment the provisions de-
signed to remedy that violation.  
The court apparently took that action 
in agreement with the Respondent™s 
argument that, as the case stood at 
the time of the court™s remand, the Respondent had no bargaining obli-

gation and hence no obligation to furnish information to the Union.  
The Respondent conceded, however, that its obligations toward the 
Union following the remand might be different, and so they are.  As we 
have reaffirmed the Board™s earlier 
findings that the Respondent unlaw-
fully withdrew recognitio
n from the Union, and 
are enjoining it from doing so in the future, the Respondent™s obligation to furnish informa-

tion to the Union, in our view, still
 exists.  Accordingly, we do not believe that we are precluded by the court™s judgment from including in 
our amended Order and notice the provi
sions addressing this violation. 
 LEE LUMBER & BUILDING MATERIAL CORP. 407ORDER The National Labor Relations Board reaffirms its 
original Order, reported at 306 NLRB 408 (1992), as 
modified by its Supplemental Decision and Order, re-
ported at 322 NLRB 175 (1996), and as further modified 
below and orders that the 
Respondent, Lee Lumber and 
Building Material Corp., Chicago, Illinois, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Delete paragraph 2(a) and reletter the subsequent 
paragraphs. 
2. Substitute the following for current paragraph 2(d). 
(d) Within 14 days after service by the Region, post at 
its facilities in Chicago, Illinois, copies of the attached 
notice marked ﬁAppendix A.ﬂ
17 Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted. Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since March 20, 1990. 
3. Substitute the attached notice for the one previously 
ordered by the Board. 
APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT assist employees in repudiating Car-
penter Local No. 1027, Mill-Cabinet-Industrial Divi-
sion, a/w the United Brotherhood of Carpenters and 
Joiners of America, Chicago and Northeast Illinois Dis-
trict of Carpenters, AFLŒCIO by showing our support 
for decertification by reimbursing wages and parking 
fees that would otherwise be lost by employees who 
filed that petition. 
WE WILL NOT refuse to bargain in good faith with 
the Union concerning the rates of pay, wages, hours, 
and working conditions of employees in the following 
appropriate unit: 
 All full-time, part-time, temporary, or seasonal produc-
tion and maintenance foremen, leadmen, journeymen, 
millmen, apprentices and all other employees engaged 
in work covered by the ﬁOccupational Jurisdiction of 
the Union (Mill-Cabinet-Industrial Division),ﬂ includ-
ing, but not limited to, in-plant millwork production; 
fabrication of cabinets, tables, desks, doors, sash, win-

dow frames, millwork, store fixtures, plastic laminates 
and veneers of all types used in the manufacture 
thereof; component parts; installers of hardware; gluers, 
scrapers of glue, sprayers; handlers of materials to and 
from clamp; benchwork, assemblers, lay-out, operators 
of power machinery and hand power tools relating 

thereto. 
 WE WILL NOT refuse to bargain in good faith by sus-
pending contract renewal negotiations solely because a 
decertification election petition has been filed. 
WE WILL NOT refuse to bargain in good faith by re-
fusing, on request, to furnish information relevant and 

necessary to the Union™s perf
ormance as exclusive repre-
sentative of employees in the unit. 
WE WILL NOT refuse to bargain in good faith by 
withdrawing recognition from the Union. 
WE WILL NOT refuse to bargain in good faith by uni-
laterally, and without notice to, or negotiate with the Un-
ion, discontinuing payments to the Chicago and North-
east Illinois District Council of Carpenters Apprentice 
and Training Program, and discontinuing union visita-
tion. 
WE WILL NOT refuse to bargain in good faith by uni-
laterally, and without notice to, or negotiate with the Un-
ion, granting wage increases to employees in the unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, furnish the Union with a copy 
of our health insurance policy and a list of unit employ-

ees who participate in 
the profit-sharing plan. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408WE WILL resume payments to the Chicago and 
Northeast Illinois District Council of Carpenters Appren-
tice and Training Program, and make whole the latter by 
paying all delinquencies which have accrued, with inter-
est.  LEE LUMBER AND BUILDING MATERIAL CORP. 
 APPENDIX B  
GENERAL COUNSEL 
202606534506/19 ‚01 16:43 
NO. 19502/02 
 FEDERAL MEDIATION AND CONCILIATION 
SERVICE 
UNITED STATES GOVERNMENT 
WASHINGTON, D.C. 20427 
 OFFICE OF THE GENERAL COUNSEL  
June 19, 2001 
John J. Toner 
Executive Secretary 
National Labor Relations Board 
1099 14th Street, N.W., Room 11600 
Washington, D.C. 20570 
 Dear Mr. Toner: 
 In response to our request on behalf of the National 
Labor Relations Board (NLRB), the Federal Mediation 
and Conciliation Service is happy to provide the follow-
ing information regarding employers and unions that 
successfully negotiated collec
tive-bargaining agreements 
in Fiscal Years 1998, 1999, and 2000: 
 1. The average time elapsed between the date of 
unions™ certification by the NLRB and the con-
clusion of an initial collective-bargaining agree-
ment was 
 FY 1998  296 days 
FY 1999  313 days 
FY 2000  347 days 
 2. The average time elap
sed between the filing of 
an F& notice (stating an intention to terminate or 
modify a collective-barg
aining agreement) with 
the FMCS by any party and the conclusion of a 
renewal agreement was 
 FY 1998 170 days 
FY 1999  172 days 
FY 2000 183 days 
 The FMCS considers the above to be public in-
formation that is available on request. 
If I can be of any further assistance, please let me 
know.  
 Sincerely,  \s\ Karen D. Kline 
 Deputy General Counsel June 19 2001 17 
572026065345 PAGE.02 
  